Case 2:20-cv-00919-JLB-NPM Document 1 Filed 11/20/20 Page 1 of 21 PageID 1




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION


 WADE CHAMPENDO, on behalf
 of all others similarly-situated,

        Plaintiff,

 v.                                                 CASE NO:

 WAL-MART STORES, INC.,
 ADMINISTRATIVE COMMITTEE OF THE
 WALMART STORES, INC. ASSOCIATES’
 HEALTH AND WELFARE PLAN,

       Defendants.
 __________________________________/

                              CLASS ACTION COMPLAINT

        1.      The Named Plaintiff is a former employee of Defendant Wal-Mart Stores,

 Inc. (“the Corporate Defendant”), which provides its employees benefits through the

 Walmart Stores, Inc. Associates’ Health and Welfare Plan (the “Plan”).

        2.      The Plan is a self-funded employee welfare benefit plan governed by the

 Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1001-1461

 and administrated by Defendant Administrative Committee of the Wal-Mart Stores, Inc.

 Associates Health and Welfare Plan (“the Plan Defendant”).

        3.      The Corporate Defendant and the Plan Defendant are hereinafter

 collectively referred to as “Defendants.”

        4.      Plaintiff sues Defendants for violating ERISA, as amended by the

 Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”).
Case 2:20-cv-00919-JLB-NPM Document 1 Filed 11/20/20 Page 2 of 21 PageID 2




         5.     Defendants violated ERISA, as amended by COBRA, by failing to provide

 the Named Plaintiff with a COBRA notice that complies with the law. Specifically,

 Defendants’ COBRA notice failed to identify the Plan Administrator, nor did it bother

 providing any of its required contact information.

         6.     As the Court in Bryant v. Wal-Mart Store, Inc., No. 16-24818-CIV, 2019

 WL 3542827, at *5 (S.D. Fla. Apr. 18, 2019) explained when analyzing a nearly identical

 Walmart COBRA notice, “section 2590.606-4(b)(4)(i) requires the identification of the

 plan administrator.”

         7.     And, “without the plan administrator’s name, address, and telephone

 number, this Court [should] find[] that Defendant's notice is not sufficient to permit the

 discharged employee to make an informed decision whether to elect coverage.” Bryant v.

 Wal-Mart Store, Inc., No. 16-24818-CIV, 2019 WL 3542827, at *5 (S.D. Fla. Apr. 18,

 2019.

         8.     Thus, Defendants repeatedly violated ERISA by failing to provide

 participants and beneficiaries in the Plan with adequate notice, as prescribed by COBRA,

 of their right to continue their health coverage upon the occurrence of a “qualifying event”

 as defined by the statute.

         9.     As a result of these violations, which threaten Class Members’ ability to

 maintain their health coverage, Plaintiff seeks statutory penalties, injunctive relief,

 attorneys’ fees, costs and expenses, and other appropriate relief as set forth herein and

 provided by law.




                                                2
Case 2:20-cv-00919-JLB-NPM Document 1 Filed 11/20/20 Page 3 of 21 PageID 3




                               JURISDICTION AND VENUE

        10.     This Court has jurisdiction over this action pursuant to 29 U.S.C. § 1132(e)

 and (f), and also pursuant to 28 U.S.C. §§ 1331 and 1355.

        11.     Venue is proper in this District pursuant to 29 U.S.C. § 1132(e)(2).

                                  THE NAMED PLAINTIFF

        12.     Plaintiff is a Florida resident and former employees of the Corporate

 Defendant.

        13.     Named Plaintiff worked for Walmart from January through August of 2018.

 He last worked at the Walmart Distribution Center 7023, located at 6785 SW Enterprize

 Boulevard in Arcadia, Florida.

                           THE WALMART DEFENDANTS

        14.     The Corporate Defendant Walmart is a foreign corporation with its

 headquarters in Arkansas, and employed more than 20 employees who were members of

 the Plan in 2018.

        15.     The Corporate Defendant is the Plan sponsor within the meaning of 29

 U.S.C. §1002(16)(B).      The Plan provides medical benefits to employees and their

 beneficiaries, and is an employee welfare benefit plan within the meaning of 29 U.S.C. §

 1002(1) and a group health plan within the meaning of 29 U.S.C. § 1167(1).

        16.     The Plan Defendant, “Wal-Mart Stores, Inc. Associates’ Health and

 Welfare Plan Defendant,” is the Plan Administrator with the meaning of ERISA

 3(16)(A)(i), 29 U.S.C. 1002(16)(A)(i).




                                               3
Case 2:20-cv-00919-JLB-NPM Document 1 Filed 11/20/20 Page 4 of 21 PageID 4




                                  FACTUAL ALLEGATIONS

              COBRA Notice Requirements

        17.      The COBRA amendments to ERISA include certain provisions relating to

 continuation of health coverage upon termination of employment or another “qualifying

 event” as defined by the statute.

        18.      Among other things, COBRA requires the plan sponsor of each group

 health plan normally employing more than 20 employees on a typical business day during

 the preceding year to provide “each qualified beneficiary who would lose coverage under

 the plan as a result of a qualifying event … to elect, within the election period, continuation

 coverage under the plan.” 29 U.S.C. § 1161.

        19.      COBRA further requires the administrator of such a group health plan to

 provide notice to any qualified beneficiary of their continuation of coverage rights under

 COBRA upon the occurrence of a qualifying event. 29 U.S.C. § 1166(a)(4). This notice

 must be “[i]n accordance with the regulations prescribed by the Secretary” of Labor. 29

 U.S.C. § 1166(a).

        20.      The relevant regulations prescribed by the Secretary of Labor concerning

 notice of continuation of coverage rights are set forth in 29 C.F.R. § 2590.606-4 and the

 Appendix thereto.

        21.      Section 2590.606-4(b)(1), states:

                 Except as provided in paragraph (b)(2) or (3) of this section,
                 upon receipt of a notice of qualifying event …, the
                 administrator shall furnish to each qualified beneficiary, not
                 later than 14 days after receipt of the notice of qualifying




                                                 4
Case 2:20-cv-00919-JLB-NPM Document 1 Filed 11/20/20 Page 5 of 21 PageID 5




                event, a notice meeting the requirements of paragraph (b)(4)
                of this section.

       22.      Section 2590.606-4(b)(4), in turn, provides as follows:

             (4) The notice required by this paragraph (b) shall be written in a
             manner calculated to be understood by the average plan participant and
             shall contain the following information:
                    (i) The name of the plan under which continuation coverage is
                    available; and the name, address and telephone number of the
                    party responsible under the plan for the administration of
                    continuation coverage benefits;

                    (ii) Identification of the qualifying event;

                    (iii) Identification, by status or name, of the qualified
                    beneficiaries who are recognized by the plan as being entitled to
                    elect continuation coverage with respect to the qualifying event,
                    and the date on which coverage under the plan will terminate (or
                    has terminated) unless continuation coverage is elected;

                    (iv) A statement that each individual who is a qualified
                    beneficiary with respect to the qualifying event has an
                    independent right to elect continuation coverage, that a covered
                    employee or a qualified beneficiary who is the spouse of the
                    covered employee (or was the spouse of the covered employee
                    on the day before the qualifying event occurred) may elect
                    continuation coverage on behalf of all other qualified
                    beneficiaries with respect to the qualifying event, and that a
                    parent or legal guardian may elect continuation coverage on
                    behalf of a minor child;

                    (v) An explanation of the plan's procedures for electing
                    continuation coverage, including an explanation of the time
                    period during which the election must be made, and the date by
                    which the election must be made;

                    (vi) An explanation of the consequences of failing to elect or
                    waiving continuation coverage, including an explanation that a
                    qualified beneficiary's decision whether to elect continuation
                    coverage will affect the future rights of qualified beneficiaries
                    to portability of group health coverage, guaranteed access to
                    individual health coverage, and special enrollment under part 7



                                                 5
Case 2:20-cv-00919-JLB-NPM Document 1 Filed 11/20/20 Page 6 of 21 PageID 6




                of title I of the Act, with a reference to where a qualified
                beneficiary may obtain additional information about such
                rights; and a description of the plan's procedures for revoking a
                waiver of the right to continuation coverage before the date by
                which the election must be made;

                (vii) A description of the continuation coverage that will be
                made available under the plan, if elected, including the date on
                which such coverage will commence, either by providing a
                description of the coverage or by reference to the plan's
                summary plan description;

                (viii) An explanation of the maximum period for which
                continuation coverage will be available under the plan, if
                elected; an explanation of the continuation coverage termination
                date; and an explanation of any events that might cause
                continuation coverage to be terminated earlier than the end of
                the maximum period;

                (ix) A description of the circumstances (if any) under which the
                maximum period of continuation coverage may be extended due
                either to the occurrence of a second qualifying event or a
                determination by the Social Security Administration, under title
                II or XVI of the Social Security Act (42 U.S.C. 401 et seq. or
                1381 et seq.) (SSA), that the qualified beneficiary is disabled,
                and the length of any such extension;

                (x) In the case of a notice that offers continuation coverage with
                a maximum duration of less than 36 months, a description of the
                plan's requirements regarding the responsibility of qualified
                beneficiaries to provide notice of a second qualifying event and
                notice of a disability determination under the SSA, along with a
                description of the plan's procedures for providing such notices,
                including the times within which such notices must be provided
                and the consequences of failing to provide such notices. The
                notice shall also explain the responsibility of qualified
                beneficiaries to provide notice that a disabled qualified
                beneficiary has subsequently been determined to no longer be
                disabled;

                (xi) A description of the amount, if any, that each qualified
                beneficiary will be required to pay for continuation coverage;




                                            6
Case 2:20-cv-00919-JLB-NPM Document 1 Filed 11/20/20 Page 7 of 21 PageID 7




                    (xii) A description of the due dates for payments, the qualified
                    beneficiaries' right to pay on a monthly basis, the grace periods
                    for payment, the address to which payments should be sent, and
                    the consequences of delayed payment and non-payment;

                    (xiii) An explanation of the importance of keeping the
                    administrator informed of the current addresses of all
                    participants or beneficiaries under the plan who are or may
                    become qualified beneficiaries; and

                    (xiv) A statement that the notice does not fully describe
                    continuation coverage or other rights under the plan, and that
                    more complete information regarding such rights is available in
                    the plan's summary plan description or from the plan
                    administrator.

        23.     To facilitate compliance with these notice obligations, the United States

 Department of Labor (“DOL”) has issued a Model COBRA Continuation Coverage

 Election Notice (“Model Notice”), which is included in the Appendix to 29 C.F.R. §

 2590.606-4. A copy of this Model Notice is attached hereto as Exhibit A. The DOL website

 states that the DOL “will consider use of the model election notice, appropriately

 completed, good faith compliance with the election notice content requirements of

 COBRA.”

        24.     In the event that a plan administrator declines to use the Model Notice and

 fails to meet the notice requirements of 29 U.S.C. § 1166 and 29 C.F.R. § 2590.606-4, the

 administrator is subject to statutory penalties of up to $110 per participant or beneficiary

 per day from the date of such failure. 29 U.S.C. § 1132(c)(1). In addition, the Court may

 order such other relief as it deems proper, including but not limited to injunctive relief

 pursuant to 29 U.S.C. § 1132(a)(3) and payment of attorneys’ fees and expenses pursuant

 to 29 U.S.C. § 1132(g)(1).




                                                7
Case 2:20-cv-00919-JLB-NPM Document 1 Filed 11/20/20 Page 8 of 21 PageID 8




         Another Court Has Already Held that the Walmart Notice Is Inadequate and Fails
         to Comply with COBRA

         25.    Defendants only partially adhered to the Model Notice provided by the

 Secretary of Labor, but only to the extent that served Defendants’ best interests, as critical

 parts are omitted or altered in violation of 29 C.F.R. § 2590.606-4. A sample copy of

 Defendants’ 2018 COBRA notice is attached hereto as Exhibit B.

         26.    Specifically, it violates 29 C.F.R. § 2590.606-4(b)(4)(i) because it fails to

 provide the name, address and telephone number of the party responsible under the plan

 for the administration of continuation coverage benefits.

         27.    Nowhere in the notice provided to Plaintiff is the Plan Administrator

 identified.

         28.    Furthermore, the notice violates 29 C.F.R. § 2590.606-4(b)(4) because it

 fails to provide a notice of continuation coverage written in a manner calculated to be

 understood by the average plan participant.

         29.    Without identifying the Plan Administrator a COBRA notice of

 continuation coverage, like the Walmart notice here, cannot be considered written in a

 manner calculated to be understood by the average plan participant.

         30.    But these are not just unsupported allegations by Plaintiff because at least

 one federal district court has specifically held as follows: “Defendant's notice omits any

 reference to the plan administrator's name, address, and telephone number, as required by

 29 C.F.R. § 2590.606-4(b)(4)(i). Without the plan administrator's name, address, and

 telephone number, this Court finds that Defendant's notice is not sufficient to permit the




                                                 8
Case 2:20-cv-00919-JLB-NPM Document 1 Filed 11/20/20 Page 9 of 21 PageID 9




 discharged employee to make an informed decision whether to elect coverage.” Bryant v.

 Wal-Mart Store, Inc., No. 16-24818-CIV, 2019 WL 3542827, at *6 (S.D. Fla. Apr. 18,

 2019).

          31.   Defendants provided the same notice, with same deficiencies, to the Named

 Plaintiff and the 2018 putative class members he seeks to represent.

          Violation of 29 C.F.R. § 2590.606-4(b)(4)(i) – Failure to Identify Plan
          Administrator

          32.   Plaintiff was mailed a copy of Defendants’ COBRA notice on or near the

 date of his respective qualifying event by CONEXIS, Walmart’s COBRA administrator.

          33.   Plaintiff was unable -- based on the Notice -- to ascertain the name, address

 and telephone number of the party responsible under the plan for the administration of

 continuation coverage benefits.

          34.    The Walmart COBRA election notice, which is a plan document, does not

 identify the party responsible for administering continuation coverage in a manner

 calculated to be understood by the average plan participant.

          35.   Defendants were required to provide “in a manner calculated to be

 understood by the average plan participant ... the name, address and telephone number of

 the party responsible under the plan for administration of continuation coverage benefits.”

 29 C.F.R. § 2590.606- 4(b)(4)(i).

          36.   The Walmart Notice fails to comply with this straightforward requirement.

          37.   In fact, the word “Plan Administrator” only appears in tiny, nine-point font

 on the very last page of the Notice and makes no reference as to whether the Plan




                                                9
Case 2:20-cv-00919-JLB-NPM Document 1 Filed 11/20/20 Page 10 of 21 PageID 10




  Administrator is the Corporate Defendant, or the Plan Defendant, or anyone else for that

  matter. Simply put who the Plan Administrator is not identified at all in the notice. Nor

  is any of its contact information.

         38.      The Notice informs Plaintiff and the putative class members to look to their

  “Associate Benefits Book” for more information of the plan. (Exhibit B, ¶ 2)(“This notice

  does not fully describe continuation coverage or other rights under the Plan. More

  information about continuation coverage and your rights under the Plan is available in your

  Associate Benefits Book.”)

         39.      Further, the return address in the upper left-hand corner on the first page of

  the Notice merely signifies that the Notice is being sent from CONEXIS. It does nothing

  to clarify whether “CONEXIS,” or “Walmart,” or some other entity, much less the Plan

  Defendant, is responsible for administering continuation of coverage benefits.

         40.      To further compound the confusion over which entity is responsible for

  administering the plan, the Notice informs employees to contact either CONEXIS or the

  Walmart Benefits Customer Service at 1-800-421-1362. (See Exhibit B, p. 2). This, too,

  is confusing.

         The Notice violates 29 C.F.R. § 2590.606-4(b)(4)

         41.      Besides failing to identify the party responsible under the plan for the

  administration of continuation coverage benefits, Walmart’s Notice violates 29 C.F.R. §

  2590.606-4(b)(4) because Defendants failed to provide a notice of continuation coverage

  written in a manner calculated to be understood by the average plan participant.




                                                 10
Case 2:20-cv-00919-JLB-NPM Document 1 Filed 11/20/20 Page 11 of 21 PageID 11




         42.     The notice provided to Plaintiff is confusing, ambiguous and critical

  components, if included, are piecemealed throughout the notice rather than being made

  clear and understandable to the average plan participant.

         43.     An admitted “plan sponsor” such as the Corporate Defendant here, must be

  considered the “administrator” in cases where the plan documents fail to designate a party

  as the administrator. ERISA § 3(16)(a)(ii), 29 U.S.C. § 1002(16)(a)(ii). That is precisely

  the situation we are dealing here. Because the Corporate Defendant is the plan sponsor,

  and because the plan documents, meaning the COBRA notice, fail to designate a party as

  the administrator, ERISA § 3(16)(a)(ii), 29 U.S.C. § 1002(16)(a)(ii), the Corporate

  Defendant must be considered the Plan Administrator.

         44.     ERISA-governed plans often have two types of “administrators.” See

  Corporate Counsel’s Guide to ERISA § 4:6 (2014). The first type—a claims

  administrator—is the entity that “administers claims for employee welfare benefit plans

  and has authority to grant or deny claims.” Moore v. Lafayette Life Ins. Co., 458 F.3d 416,

  438 (6th Cir. 2006); see also Corporate Counsel’s Guide to ERISA § 4:6 (“[A] claims

  administrator is the party responsible for claims review and approval under the given

  benefit plan.”).

         45.     The second type—a plan administrator—is usually the “employer who

  adopted the benefit plan in question.” Corporate Counsel’s Guide to ERISA § 4:6. “The

  phrase ‘plan administrator’ should not be confused with the term ‘claims administrator.’ .

  . . [T]h[e] role [of claims administrator] usually does not confer on that party the status of

  plan administrator.” Id. Quite often, indeed, the claims administrator and the plan




                                                 11
Case 2:20-cv-00919-JLB-NPM Document 1 Filed 11/20/20 Page 12 of 21 PageID 12




  administrator are not the same. See, e.g., Moore, 458 F.3d at 424–25, 438 (distinguishing

  between       the    employer/plan    administrator    and   the   insurance   company/claims

  administrator); see also Fendler v. CNA Grp. Life Assurance Co., 247 F. App’x 754, 755,

  758–59 (6th Cir. 2007).

          46.         Simply put, Walmart’s Notice was not “written in a manner calculated to

  be understood by the average plan participant,” as to who or which entity is the “Plan

  Administrator,” and certainly did not allow the average plan/participant (or anyone for that

  matter) to distinguish between the employer/plan administrator and the insurance

  company/claims administrator. Rather, as required by ERISA § 3(16)(a)(ii), 29 U.S.C. §

  1002(16)(a)(ii), because the Corporate Defendant is the plan sponsor, and because the plan

  document -- meaning the notice -- fails to designate a party as the administrator, the

  Corporate Defendant must be considered the Plan Administrator.

                       Plaintiff’s First Concrete Injury: Informational Injury

          47.         First, in accordance with the Eleventh Circuit’s recent decision in Church

  v. Accretive Health, Inc., 2016 U.S. App. LEXIS 12414, *1 (11th Cir. July 6, 2016),

  Plaintiff suffered a concrete informational injury because Defendant failed to provide

  Plaintiff and the putative class members with information to which they were entitled to

  by statute, namely an ERISA-compliant COBRA notice. Through the FCRA, Congress

  has created a new right—the right to receive the required Notice as set out in ERISA—and

  a new injury—not receiving a proper Notice. The Plaintiff’s “inability to obtain [that]

  information” is therefore, standing alone, “a sufficient injury in fact to satisfy Article III.”

  Spokeo, 136 S. Ct. at 1549.




                                                    12
Case 2:20-cv-00919-JLB-NPM Document 1 Filed 11/20/20 Page 13 of 21 PageID 13




         48.     Pursuant to ERISA, the Named Plaintiff and putative class members were

  entitled to receive certain information at a specific time after a qualifying event, namely a

  COBRA notice that complied with ERISA’s fourteen requirements. By depriving the

  Named Plaintiff of this information, Defendants injured Plaintiff and the putative class

  members he seeks to represent.

               Plaintiff’s Second Concrete Injury: Loss of Insurance Coverage

         49.     The Named Plaintiff suffered a tangible injury in the form of loss of

  insurance coverage due to Defendants’ deficient Notice. This easily gives Plaintiff Article

  III standing. Besides a paycheck, this is one of the most valuable things employees get in

  exchange for working for an employer like Walmart. Insurance coverage has a monetary

  value, the loss of which is a tangible and economic injury clearly giving rise to Article III

  standing.

                     Named Plaintiff’s Third Concrete Injury: Medical Bills

         50.     Additionally, Named Plaintiff suffered further economic harm as a result of

  the deficient Walmart COBRA notice in the form of medical expenses and bills that he

  paid out-of-pocket after he lost his Walmart health insurance because of the deficient

  Walmart COBRA notice.

                  Named Plaintiff’s Fourth Concrete Injury: Wasted Time

         51.     Plaintiff suffered an additional concrete harm in the form of significant

  wasted time (hours) trying to figure out how to self-treat at least one medical condition

  since he no longer had health insurance. Additional time was spent trying to figure out

  which providers would treat he and his family now that they lacked health insurance.



                                                 13
Case 2:20-cv-00919-JLB-NPM Document 1 Filed 11/20/20 Page 14 of 21 PageID 14




                  Named Plaintiff’s Fourth Concrete Injury: Anxiety and Stress

         52.       Plaintiff suffered further concrete harm in the form of stress and anxiety

  created by the loss of his health insurance coverage

                                CLASS ACTION ALLEGATIONS

         53.       Plaintiff brings this action as a class action pursuant to Rule 23 of the

  Federal Rules of Civil Procedure on behalf of the following persons:

                   All participants are beneficiaries in the Defendant’s Health Plan
                   who: (1) were sent a COBRA notice by Defendant, in the form
                   attached as Exhibit B, during the year 2018 only, as determined
                   by Defendant’s records, and (2) did not elect continuation
                   coverage.

         54.       Because no administrative remedies are required, Plaintiff has sought none

  and seeks to move forward with the putative class action. Even if any such remedies did

  exist, attempting to exhaust them would have been futile.

         55.       Numerosity: The Class is so numerous that joinder of all Class members is

  impracticable. On information and belief, thousands of individuals satisfy the definition of

  the Class.

         56.       Typicality: Plaintiff’s claims are typical of the Class. The COBRA notice

  that Defendant sent to Plaintiff was a form notice that was uniformly provided to all Class

  members in the year 2018. As such, the COBRA notice that Plaintiff received was typical

  of the COBRA notices that other Class Members received, and suffered from the same

  deficiencies.




                                                 14
Case 2:20-cv-00919-JLB-NPM Document 1 Filed 11/20/20 Page 15 of 21 PageID 15




         57.      Adequacy: Plaintiff will fairly and adequately protect the interests of the

  Class members, he has no interests antagonistic to the class, and has retained counsel

  experienced in complex class action litigation.

         58.      Commonality: Common questions of law and fact exist as to all members

  of the Class and predominate over any questions solely affecting individual members of

  the Class, including but not limited to:

               a. Whether the Plan is a group health plan within the meaning of 29 U.S.C. §

                  1167(1);

               b. Whether Defendants’ COBRA notice complied with the requirements of

                  29 U.S.C. § 1166(a) and 29 C.F.R. § 2590.606-4;

               c. Whether statutory penalties should be imposed under 29 U.S.C. §

                  1132(c)(1) for Walmart’s failing to comply with COBRA notice

                  requirements, and if so, in what amount;

               d. The appropriateness and proper form of any injunctive relief or other

                  equitable relief pursuant to 29 U.S.C. § 1132(a)(3); and

               e. Whether (and the extent to which) other relief should be granted based on

                  Defendant’s failure to comply with COBRA notice requirements.

         59.      Class Members do not have an interest in pursuing separate individual

  actions against Defendant, as the amount of each Class Member’s individual claims is

  relatively small compared to the expense and burden of individual prosecution. Class

  certification also will obviate the need for unduly duplicative litigation that might result in

  inconsistent judgments concerning Defendants’ practices and the adequacy of its COBRA




                                                  15
Case 2:20-cv-00919-JLB-NPM Document 1 Filed 11/20/20 Page 16 of 21 PageID 16




  notice. Moreover, management of this action as a class action will not present any likely

  difficulties. In the interests of justice and judicial efficiency, it would be desirable to

  concentrate the litigation of all Class Members’ claims in a single action.

         60.     Plaintiff intends to send notice to all Class Members to the extent required

  by Rule 23(c)(2) of the Federal Rules of Civil Procedure.

         61.     The names and addresses of the Class Members are available from

  Walmart’s records and, in fact, have already been identified by the COBRA Administrator,

  Conexis.

                                       CLASS COUNT I
                           (Against Defendant Walmart Stores, Inc.)
                  Violation of 29 U.S.C. § 1166(a) and 29 C.F.R. § 2590.606-4

         62.     Plaintiff repeats and incorporates the allegations contained in the foregoing

  paragraphs as if fully set forth herein.

         63.     The Plan is a group health plan within the meaning of ERISA.

         64.     The Corporate Defendant is the sponsor of the Plan, and was subject to the

  continuation of coverage and notice requirements of COBRA.

         65.     Plaintiff and the other members of the Class experienced a “qualifying

  event” as defined by 29 U.S.C. § 1163, and Corporate Defendant was aware that they had

  experienced such a qualifying event.

         66.     On account of such qualifying event, the Corporate Defendant caused to be

  sent to Plaintiff and the Class Members a COBRA notice in the form attached hereto as

  Exhibit B.




                                                16
Case 2:20-cv-00919-JLB-NPM Document 1 Filed 11/20/20 Page 17 of 21 PageID 17




         67.     The COBRA notice that the Corporate Defendant sent to Plaintiff and other

  Class Members violated 29 U.S.C. § 1166(a) and 29 C.F.R. § 2590.606-4 for the reasons

  set forth above.

         68.     These violations were material and willful.

         69.     The Corporate Defendant knew that its notice was inconsistent with the

  Secretary of Labor’s Model Notice and failed to comply with 29 U.S.C. § 1166(a) and 29

  C.F.R. § 2590.606-4, but chose to use a non-compliant notice in deliberate or reckless

  disregard of the rights of Plaintiff and other Class Members.

                                        CLASS COUNT II
                         (Against Defendant Administrative Committee
               of the Wal-Mart Stores, Inc. Associates' Health and Welfare Plan)
                      Violation of 29 U.S.C. § 1132(c)(1) and ERISA § 502(c)

         70.     Here, because Defendant the Corporate Defendant contends it somehow has

  no liability to Plaintiff, in the alternative Plaintiff also brings a claim against the Plan

  Defendant.

         71.     Plaintiff repeats and incorporates the allegations contained in the foregoing

  paragraphs as if fully set forth herein.

         72.     The Plan is a group health plan within the meaning of 29 U.S.C. § 1167(1).

         73.     Section 606(a)(4) of ERISA requires the “administrator” of a group health

  plan to notify a qualified beneficiary who would lose plan coverage of their right to elect

  COBRA continuation coverage. “Administrator” is defined in ERISA § 3(16)(A)(i), 29

  U.S.C. § 1002(16)(A)(i), as “the person specifically so designated by the terms of the




                                                17
Case 2:20-cv-00919-JLB-NPM Document 1 Filed 11/20/20 Page 18 of 21 PageID 18




  instrument under which the plan is operated.” There is no Plan Administrator named in

  the COBRA notice.

          74.      However, according to the Corporate Defendant, “[h]ere the Plan’s

  governing documents specifically designated a party other than Wal-Mart as the

  administrator of the Plan. Ex. 2 at 238. The party so designated was ‘The Administrative

  Committee, Associates’ Health and Welfare Plan.’ ”

          75.      Thus, Plaintiff brings this claim against the Plan Defendant, who, according

  to the Corporate Defendant, is the proper party to this lawsuit.

          76.      The potential penalty that Plaintiff seeks under ERISA § 502(c)(1) for the

  alleged notice deficiency likewise is imposed upon the “administrator” of a plan.

          77.      Under 29 U.S.C. § 1132(c), “Any administrator (A) who fails to meet the

  requirements of paragraph (1) or (4) of section 1166 of this title, section 1021(e)(1) of this

  title, section 1021(f) of this title, or section 1025(a) of this title with respect to a participant

  or beneficiary

          78.      Plaintiff and the other members of the Class experienced a “qualifying

  event” as defined by 29 U.S.C. § 1163, and the Plan Defendant was aware that they had

  experienced such a qualifying event.

          79.      On account of such qualifying event, the Plan Defendant caused to be sent

  Plaintiff and the Class Members a COBRA notice in the form attached hereto as Exhibit

  B.




                                                    18
Case 2:20-cv-00919-JLB-NPM Document 1 Filed 11/20/20 Page 19 of 21 PageID 19




          80.     The COBRA notice that the Plan Defendant sent to Plaintiff and other Class

  Members violated 29 U.S.C. § 1166(a) and 29 C.F.R. § 2590.606-4 for the reasons set forth

  in above.

          81.     As a result, Plaintiff brings a claim under § 502(c) against the Plan

  Defendant “(A) to enjoin any act or practice which violates any provision of this title or

  the terms of the plan; (B) to obtain other appropriate equitable relief, including to (i) redress

  such violations or (ii) to enforce any provisions of this title or the terms of the plan.”

          82.     The Plan Defendant violated 29 C.F.R. § 2590.606-4(b)(4)(i) by failing to

  identify the Plan Administrator, or provide its contact information in the COBRA notice,

  and by also failing to provide a notice written in a manner calculated to be understood by

  the average plan participant.

          83.     These violations were material and willful.

          84.     The Plan Defendant knew that its notice was inconsistent with the Secretary

  of Labor’s Model Notice and failed to comply with 29 U.S.C. § 1166(a) and 29 C.F.R. §

  2590.606-4, but chose to use a non-compliant notice in deliberate or reckless disregard of

  the rights of Plaintiff and other Class Members.

                                      PRAYER FOR RELIEF
          WHEREFORE, Plaintiff, individually and on behalf of the Class, pray for relief as

  follows: Designating Plaintiff’s counsel as counsel for the Class;

                  a.      Issuing proper notice to the Class at Defendants’ expense;

                  b.      Declaring that the COBRA notice sent by Defendants to Plaintiff
                          and other Class Members violated 29 U.S.C. § 1166(a) and 29
                          C.F.R. § 2590.606-4;




                                                   19
Case 2:20-cv-00919-JLB-NPM Document 1 Filed 11/20/20 Page 20 of 21 PageID 20




              c.    Awarding appropriate equitable relief pursuant to 29 U.S.C. §
                    1132(a)(3), including but not limited to an order enjoining
                    Defendants from continuing to use its defective COBRA notice
                    and requiring Defendants to send corrective notices;

              d.    Awarding statutory penalties to the Class pursuant to 29 U.S.C.
                    § 1132(c)(1) and 29 C.F.R. § 2575.502c-1 in the amount of $110
                    per day for each Class Member who was sent a defective
                    COBRA notice by Defendant;

              e.    Awarding attorneys’ fees, costs and expenses to Plaintiff’s
                    counsel;

              f.    Granting such other and further relief, in law or equity, as this
                    Court deems appropriate;




                                           20
Case 2:20-cv-00919-JLB-NPM Document 1 Filed 11/20/20 Page 21 of 21 PageID 21




        DATED this 19th day of November, 2020.

                                         Respectfully submitted,


                                         /s/ Brandon J. Hill
                                         BRANDON J. HILL
                                         Florida Bar Number: 37061
                                         LUIS A. CABASSA, P.A.
                                         Florida Bar Number: 0053643
                                         WENZEL FENTON CABASSA, P.A.
                                         1110 North Florida Ave., Suite 300
                                         Tampa, Florida 33602
                                         Direct: 813-337-7992
                                         Main: 813-224-0431
                                         Facsimile: 813-229-8712
                                         Email: bhill@wfclaw.com
                                         Email: lcabassa@wfclaw.com
                                         Email: gnichols@wfclaw.com


                                         and

                                         CHAD A. JUSTICE
                                         Florida Bar Number: 121559
                                         JUSTICE FOR JUSTICE LLC
                                         1205 N Franklin St., Suite 326
                                         Tampa, Florida 33602
                                         Direct No. 813-566-0550
                                         Facsimile: 813-566-0770
                                         E-mail: chad@getjusticeforjustice.com

                                         Attorneys for Plaintiff




                                          21
